Citation Nr: 1441657	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-35 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for a urinary disability, claimed as secondary to Meniere's disease.

3.  Entitlement to service connection for a colon disability, claimed as secondary to Meniere's disease.

4.  Entitlement to service connection for a spinal disability, claimed as secondary to Meniere's disease.

5.  Entitlement to service connection for partial paralysis, claimed as secondary to Meniere's disease.




REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and his brother


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1961 to July 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

These claims were previously before the Board in March 2012, when they were remanded for additional development.  In March 2013, the Board granted entitlement to service connection for tinnitus and remanded the remaining claims for additional development and consideration.  In October 2013, the Board again remanded the claims herein on appeal for additional development and consideration.  The claims now return for appellate review.

In October 2011, the Veteran, his spouse and his brother, testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a urinary disability, a colon disability, a spinal disability, and partial paralysis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, Meniere's disease was incurred in active service.


CONCLUSION OF LAW

The criteria for service connection for Meniere's disease have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this decision, the Board grants service connection for Meniere's disease.  This award represents a grant of this specific issue on appeal.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's directives in the March 2012, March 2013 and October 2013 remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In statements, and specifically in an April 2014 statement, the Veteran contends his Meniere's disease is due to a 1961 blast injury sustained during service, and that he has had symptoms of tinnitus, hearing loss, nausea, vomiting, severe dizziness, and flu like symptoms ever since.  He contends such symptoms were later diagnosed as Meniere's disease.  

The first element of service connection is medical evidence of a current disability. The evidence of record includes several diagnoses Meniere's disease including September 2011 and October 2011 statements from Dr. Mennis.  As such, this element is satisfied.

The second criterion for service connection is medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's service treatment records do not provide any indication of any symptoms related to Meniere's disease, and in fact, the Veteran specifically denied dizziness during his July 1961 separation examination.  However, the Veteran's DD Form 214 reflects that his military occupational specialty was an armor crewman, and that he completed expert rifle training.  In October 2011 testimony, the Veteran's brother stated he was in the same unit and location as the Veteran.  In an October 2008 buddy statement , the Veteran's brother explained the Veteran suffered a left ear injury when he was uncrating 90 mm shells between two tanks, which both fired at the same time, and caused the Veteran's helmet to blow off and his earplug to go deeply into his left ear, and had to be removed with needle nosed pliers.  In an August 2008 statement, the Veteran's spouse described she has known the Veteran since 1961 and that he wrote her a letter at the time of the 1961 blast, as indicated above, and furthermore that he described changes in his hearing and ringing that occurred thereafter.  Moreover, in October 2011 testimony, the Veteran testified that no documentation of the blast incident was recorded but the ringing started immediately and the dizziness began within 6 months.  Additionally, in a June 2011 rating decision and in a March 2013 Board decision, the Veteran was granted entitlement to service connection for bilateral hearing loss and tinnitus after it was conceded that he was exposed to hazardous military noise, which is also consistent with a blast incident.  Based on the forgoing, a blast incident, as detailed above, during service is found consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2002). 

The third criterion for service connection is medical evidence, or in certain circumstances, lay evidence, of a nexus between the current disability and the in-service disease or injury.  The Veteran's children all provided similar August 2009 statements describing that they remembered their father being ill while they were growing up and specifically he was inflicted with ringing in his ears, dizziness, being sick to his stomach and throwing up.  In September 2011 and October 2011 medical letters, Dr. Mennis stated he treated the Veteran for the early symptoms of Meniere's disease beginning in the early 1960s.  In October 2011, Dr. Mennis further stated that Meniere's disease is very hard to diagnosis and treat and there is no doubt in his mind that Veteran's Meniere's disease has been present since the injury during military service.  Also of record is a March 1969 private treatment record in which the Veteran complained of feeling like he has a "hangover" all the time.  Additionally, in an August 2009 medical letter, Dr. Paparella attributed the Veteran's Meniere's disease to a blast during service and stated he had treated the Veteran for such since the 1980s.

A May 2011 VA audio examiner opined, in part, that there was no temporal link between Meniere's disease as such occurred some 19 years after discharge from service.  However, as noted in prior Board remands, the May 2011 examination report was inadequate because of subsequent submission by the Veteran of medical opinions from his longtime treating private physician.  An April 2012 VA addendum opinion stated the Veteran's Meniere's disease was not due to military noise exposure as there were several reports that indicated that the Veteran did not experience dizziness or hearing loss until 1974 and did not complain of constant tinnitus or vertigo until 1985.  However, the April 2012 VA examiner did not address or even acknowledge the September 2011 and October 2011 private medical opinions (as described above, which indicated that the Veteran had been treated for symptoms of Meniere's disease in the 1960s).  

A January 2013 medical examiner opined that the Veteran's Meniere's disease was less likely as not incurred in active duty or due to a blast injury as in service medical records the Veteran denied ear nose or throat trouble, dizziness or fainting spells.  Additionally, the VA examiner found the onset of Meniere's disease was in 1985, 24 years after discharge.  The January 2013 VA examiner further stated that the Veteran's Meniere's disease was most likely due to an intervening injury occurred after service.  However, the April 2013 VA examiner again failed to address the September 2011 and October 2011 private physician's opinions.  Moreover, the examiner did not even indicate that such private opinions were reviewed.

Pursuant to the October 2013 Board remand, a January 2014 medical opinion and April 2014 addendum found Meniere's disease was not related to a blast injury in 1961 as it was not diagnosed until 1985, that the private medical opinions dated in September 2011 and October 2011 did not provide a rationale, and that the weight of the medical literature finds no causation between Meniere's disease and hearing loss or tinnitus.  However, these VA opinions gloss over the September 2011 and October 2011 medical opinions as such opinions provided a rationale that the symptoms of Meniere's disease onset in the 1960s.  Moreover, the fact that the opinions were provided by the Veteran's long time physician was not addressed.  Notably, in many statements of record, the Veteran stated that his symptoms onset after the 1961 blast incident.  Specifically, as described above, in October 2011 testimony, the Veteran stated his tinnitus onset immediately and the dizziness onset within 6 months.  

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection [,] must be considered on the basis of . . . all pertinent medical and lay evidence"; see 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

The Veteran is competent to testify as to observable symptoms such as dizziness as such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's numerous statements, October 2011 testimony, as well as statements of other witnesses, as to the onset of his symptoms, to be credible and such are accorded significant evidentiary weight.  Such statements are consistent with the September 2011 and October 2011 private opinions of Dr. Mennis and the June 2009 opinion of Dr. Paparella.  Moreover, as described above, the VA examination reports are inadequate and thus, these VA examination reports cannot be relied upon.

Thus, at the least, this evidence raises a reasonable doubt as to whether the Veteran's Meniere's disease is etiologically related to a blast during service.  When resolving doubt in the Veteran's favor, the Board finds that Veteran's Meniere's disease is in fact related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the Board concludes that service connection for Meniere's disease is warranted. 


ORDER

Entitlement to service connection for Meniere's disease is granted.


REMAND

In view of the grant of service connection for Meniere's disease herein, the Board finds the claims of entitlement to service connection urinary disability, a colon disability, a spinal disability, and partial paralysis, all as secondary to Meniere's disease should be re-adjudicated by the AOJ; the AOJ shall have the opportunity to complete all necessary development associated with this claim under the changed circumstances.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completion of any further development deemed necessary by the AOJ (to include obtaining any new medical opinions indicated by the grant of service connection for Meniere's disease), the issues remaining on appeal should be re-adjudicated.  The re-adjudication should specifically include consideration of whether service connection for the disabilities at issue is warranted as secondary to newly service-connected Meniere's disease.  

If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


